
	
		I
		111th CONGRESS
		2d Session
		H. R. 6251
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Wu (for himself,
			 Mr. Blumenauer, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to temporarily designate
		  as a HUBZone counties that are most affected by a recession.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding Local Business Act of
			 2010.
		2.Rebuilding counties
			(a)In generalSection 3(p) of the Small Business Act (15
			 U.S.C. 632(p)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (D), by striking
			 or at the end;
					(B)in subparagraph (E), by striking the period
			 at the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(F)rebuilding
				counties.
							;
				and
					(2)in paragraph (4), by adding at the end the
			 following:
					
						(E)Rebuilding counties
							(i)In generalThe term rebuilding county
				means an initial period rebuilding county or an extension period rebuilding
				county.
							(ii)Initial period rebuilding
				countyThe term initial
				period rebuilding county means a county, parish, or similar political
				subdivision—
								(I)for which the Administrator determines that
				the 1-year unemployment rate average is not less than 110 percent of the 1-year
				average unadjusted unemployment rate for the United States, based on the most
				recent data available from the Secretary of Labor;
								(II)that—
									(aa)as of the date of the determination under
				subclause (I), is not a HUBZone; or
									(bb)will cease to qualify as a HUBZone not
				later than 2 years after the date of the determination under subclause (I);
				and
									(III)during the 3-year period beginning on the
				date on which the Administrator makes the determination under subclause
				(I).
								(iii)Extension period rebuilding
				countyThe term
				extension period rebuilding county means a county, parish, or
				similar political subdivision—
								(I)for which the Administrator has made a
				determination under clause (ii)(I);
								(II)for which the 3-year period described in
				clause (ii)(III) has ended;
								(III)for which the Administrator determines that
				the average unemployment rate for the 1-year period ending on the date on which
				the 3-year period described in clause (ii)(III) ends is not less than 140
				percent of the 1-year average unadjusted unemployment rate for the United
				States, based on the most recent data available from the Secretary of Labor;
				and
								(IV)during the period beginning on the date on
				which the Administrator makes the determination under subclause (III) and
				ending on the earlier of—
									(aa)the date that is 3 years after the date of
				the determination under subclause (III); and
									(bb)the date on which the Bureau of the Census
				publicly releases the initial results of the first decennial census occurring
				after the date of the determination under subclause (III).
									(iv)1-year unemployment rate
				averageThe term 1-year
				unemployment rate average means the average unemployment rate, based on
				the most recent data available from the Secretary of Labor, during any 1-year
				period during the period—
								(I)beginning on the date on which a recession
				begins, as determined by the National Bureau of Economic Research; and
								(II)ending on the date that is 180 days after
				the date on which the National Bureau of Economic Research publicly releases
				the determination under subclause
				(I).
								.
				(b)Recession of 2007For purposes of applying section 3(p)(4) of
			 the Small Business Act, as added by subsection (a), in relation to the
			 recession announced by the National Bureau of Economic Research on December 1,
			 2008, the term 1-year unemployment rate average means the average
			 unemployment rate during the 1-year period ending on the date of enactment of
			 this Act, based on the most recent data available from the Secretary of
			 Labor.
			
